Dismissed and Opinion filed March 27, 2003








Dismissed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00113-CV
____________
 
BROOKS
PEEL, Appellant
 
V.
 
LAURA
LEVITT, Appellee
 

 
On
Appeal from the 387th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 02-CV-123254
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 17,
2002.  The notice of appeal was filed on
January 13, 2003.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on February 20, 2003, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of February 20, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.